DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the preliminary amendment filed on 04/12/2019.  As directed by the amendment: claims 1 – 22 have been cancelled, and claims 23 – 42 have been added.  Thus, claims 23 – 42 are presently pending in this application with claims 41 and 42 are withdrawn from consideration.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 23 – 40, drawn to a method for lavaging a paranasal sinus, classified in A61M 3/00.
II. Claims 41 and 42, drawn to a lavage catheter instrument for lavaging a paranasal sinus, classified in A61M 25/0147.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product such as to remove dental debris.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
During a telephone conversation with Alexander S. Czanik on 11/08/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 23 – 40.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 41 and 42 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 23 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,166,369 in view of Sampson (U.S. 2007/0185435).
Regarding claims 23 and 38, Claims 1 – 20 of the patent recite every limitations in claims 23 and 38 except for that a proximal irrigation tube having a proximal end and a distal end, wherein the distal end of the proximal irrigation tube connects to a proximal end of the malleable elongate shaft and the distal irrigation tube, and a luer connector coupled with the proximal end of the proximal irrigation tube, wherein the luer connector is configured to be coupled with a syringe to provide irrigation fluid for lavage of the paranasal sinus.
Sampson teaches a method similar to Morriss and the current application, further including a proximal irrigation tube (the portion of tubing connecting luer connector 426 and grip 422 as shown in Figure 8 and discussed in paragraph [0042]) having a proximal end and a distal end, wherein the distal end of the proximal irrigation tube connects to a proximal end of the malleable elongate shaft and the distal irrigation tube as shown in Figure 8, a luer connector (426) coupled with the proximal end of the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Sampson with the method of claims 1 – 20 of the patent in order to connect the device with a source of fluid (paragraph [0042]).  

Claim(s) 23 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,167,109 in view of Sampson (U.S. 2007/0185435).
Regarding claims 23 and 38, Claims 1 – 20 of the patent recite every limitations in claims 23 and 38 except for that a proximal irrigation tube having a proximal end and a distal end, wherein the distal end of the proximal irrigation tube connects to a proximal end of the malleable elongate shaft and the distal irrigation tube, and a luer connector coupled with the proximal end of the proximal irrigation tube, wherein the luer connector is configured to be coupled with a syringe to provide irrigation fluid for lavage of the paranasal sinus.
Sampson teaches a method similar to Morriss and the current application, further including a proximal irrigation tube (the portion of tubing connecting luer connector 426 and grip 422 as shown in Figure 8 and discussed in paragraph [0042]) having a proximal end and a distal end, wherein the distal end of the proximal irrigation tube connects to a proximal end of the malleable elongate shaft and the distal irrigation tube as shown in Figure 8, a luer connector (426) coupled with the proximal end of the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Sampson with the method of claims 1 – 20 of the patent in order to connect the device with a source of fluid (paragraph [0042]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 23 – 25, 27, 28, and 30 – 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss (U.S. 2008/0183128) in view of Sampson (U.S. 2007/0185435).
Regarding claim 23, Morriss teaches a method for lavaging a paranasal sinus of a patient, the method comprising: 
providing a lavage catheter instrument (Figure 1) comprising: (i) a malleable elongate shaft (106) formed from a malleable material (specifically Stylet portion may be made of stainless steel, nickel-titanium alloy or other biocompatible metal or polymer that is flexible, but configured to be plastically deformed, so that portion 106 can function in steering the irrigation system through the tortuous anatomy as discussed in paragraph [0094]), 
(ii) a distal irrigation tube (10) in coaxial arrangement with the malleable elongate shaft (Figure 3A), wherein the distal irrigation tube includes at least one irrigation hole (18s Figures 2C and 3A), 
(iii) a hub (14) disposed proximal to both the malleable elongate shaft and the distal irrigation tube (Figure 12), 
(iv) a proximal irrigation tube (322) having a proximal end and a distal end, wherein the distal end of the proximal irrigation tube connects to a proximal end of the malleable elongate shaft and the distal irrigation tube (as shown in Figure 12), 
(b) shaping the malleable elongate shaft prior to inserting the lavage catheter instrument into the patient (specifically stylet portion 106 is shapeable for providing steerability to the irrigation system, and may be made shapeable by any of the same techniques described above with regard to the distal portion 106 of the removable stylet 100 as discussed in paragraph [0093]), 
(c) fluidly coupling the syringe (320) to the lavage catheter instrument (Figure 12, paragraph [0127]); 
(d) positioning distal portions of the malleable elongate shaft and the proximal irrigation tube within the paranasal sinus of the patient under visual guidance of an endoscope (The devices disclosed herein can be used to irrigate and/or suction fluids deep within the sinuses, as well as in other areas within the paranasal space or other locations in the ear, 
and (e) delivering the irrigation fluid from the syringe and through the at least one irrigation hole to lavage the paranasal sinus (as discussed in paragraphs [0127] and [128]).
However, Morriss does not specify that a luer connector coupled with the proximal end of the proximal irrigation tube, wherein the luer connector is configured to be coupled with a syringe to provide irrigation fluid for lavage of the paranasal sinus; and fluidly coupling the syringe to the luer connector of the lavage catheter instrument.
Sampson teaches a method similar to Morriss and the current application, further including a luer connector (426) coupled with the proximal end of the proximal irrigation tube (the portion of tubing connecting luer connector 426 and grip 422 as shown in Figure 8 and discussed in paragraph [0042]), wherein the luer connector is configured to be coupled with a syringe to provide irrigation fluid for lavage of the paranasal sinus (specifically The second leur connector 426 can be fluidly coupled to a distension medium, for example, a saline solution as discussed in paragraph [0042]); and fluidly coupling the syringe to the luer connector of the lavage catheter instrument as discussed in paragraph [0042].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Sampson with the method of Morriss in order to connect the device with a source of fluid (paragraph [0042]).  Further, the claim would have been obvious because the substitution of one known element for another (substituting the connection between the irrigation tube and the syringe as taught b Morriss with the luer connection as taught by Sampson) would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.
Regarding claim 24, Morriss teaches that delivering the irrigation fluid to the paranasal sinus is performed under visual guidance of the endoscope (the use of an endoscope light as discussed in paragraphs [0137] and [0138]).

Regarding claim 27, Morriss teaches that shaping the malleable elongate shaft further comprises shaping the malleable elongate shaft to have a bend angle of between about 90 degrees and 140 degrees (paragraph [0141] discloses a bend of 110 degrees).
Regarding claim 28, Morriss teaches that the at least one irrigation hole includes a plurality of radially facing irrigation holes allowing the irrigation fluid to spray in all directions to clean the paranasal sinus (irrigation holes 18s as shown in Figure 2C).
Regarding claim 30, Morriss teaches that the delivering of the irrigation fluid further comprises pulsatile delivery of the irrigation fluid (each pulse is release when valve 300 is opened such as by depressing button 302 as discussed in paragraph [0128]).
Regarding claim 31, Morriss teaches that the syringe has a volume of about 10 cc to about 60 cc (When irrigation catheter 10 is connected to a syringe (having a volume of about 10 cc to about 60 cc, for example), an irrigation stream can be delivered that can vary in pressure from a gentle rinse to a vigorous wash, depending upon the amount of pressure applied to the plunger of the syringe by the user as discussed in paragraph [0095]).
Regarding claim 32, Morriss teaches that the syringe has a volume of 60 cc (paragraph [0095]).
Regarding claim 33, Morriss teaches that the irrigation fluid is selected from the group consisting of water, saline, contrast agents, antimicrobial agents, anti- inflammatory agents, decongestants, mucous thinning agents, anesthetic agents, analgesic agents, antiallergenic agents, 
Regarding claim 34, Morriss teaches that the method further comprises viewing one or more direct visualization markers to ensure proper placement of the lavage catheter instrument (paragraph [0086] discusses different radiopaque marker can be used with the current device and method).
Regarding claim 35, Morriss teaches that viewing one or more direct visualization markers with the naked eye or with the endoscope (paragraph [0086] discusses radiopaque marker readily identifiable under x-ray and paragraph [0069] discusses visually trouble shooting the device by user).
Regarding claim 36, Morriss teaches that the paranasal sinus comprises a maxillary sinus (paragraph [0073]).
Regarding claim 37, Morriss teaches that the malleable material is annealed stainless steel, wherein shaping the malleable elongate shaft further comprises shaping the annealed stainless steel to access a maxillary sinus (paragraphs [0073] and [0094]).
Regarding claim 38, Morriss teaches a method for lavaging a paranasal sinus of a patient, the method comprising: 
providing a lavage catheter instrument (Figure 1) comprising: (i) a malleable elongate shaft (106) formed from a malleable material (specifically Stylet portion may be made of stainless steel, nickel-titanium alloy or other biocompatible metal or polymer that is flexible, but configured to be plastically deformed, so that portion 106 can function in steering the irrigation system through the tortuous anatomy as discussed in paragraph [0094]), 
(ii) a distal irrigation tube (10) in coaxial arrangement with the malleable elongate shaft (Figure 3A), wherein the distal irrigation tube includes at least one irrigation hole (18s Figures 2C and 3A), 
(iii) a hub (14) disposed proximal to both the malleable elongate shaft and the distal irrigation tube (Figure 12), 
(iv) a proximal irrigation tube (322) having a proximal end and a distal end, wherein the distal end of the proximal irrigation tube connects to a proximal end of the malleable elongate shaft and the distal irrigation tube (as shown in Figure 12), 
(b) shaping the malleable elongate shaft prior to inserting the lavage catheter instrument into the patient (specifically stylet portion 106 is shapeable for providing steerability to the irrigation system, and may be made shapeable by any of the same techniques described above with regard to the distal portion 106 of the removable stylet 100 as discussed in paragraph [0093]), 
(c) fluidly coupling the syringe (320) to the lavage catheter instrument (Figure 12, paragraph [0127]); 
(d) positioning distal portions of the malleable elongate shaft and the proximal irrigation tube within the paranasal sinus of the patient under visual guidance of an endoscope (The devices disclosed herein can be used to irrigate and/or suction fluids deep within the sinuses, as well as in other areas within the paranasal space or other locations in the ear, nose and throat anatomy as discussed in paragraph [0068] and the use of an endoscope light as discussed in paragraphs [0137] and [0138]); 
and (e) delivering the irrigation fluid from the syringe and through the at least one irrigation hole to lavage the paranasal sinus (as discussed in paragraphs [0127] and [128]).
and (f) suctioning the paranasal sinus to remove the irrigation fluid (Irrigation catheter 10 is configured to irrigate and suction fluids deep within the sinuses, as well as other areas with the paranasal space as discussed in paragraph [0073])

Sampson teaches a method similar to Morriss and the current application, further including a luer connector (426) coupled with the proximal end of the proximal irrigation tube (the portion of tubing connecting luer connector 426 and grip 422 as shown in Figure 8 and discussed in paragraph [0042]), wherein the luer connector is configured to be coupled with a syringe to provide irrigation fluid for lavage of the paranasal sinus (specifically The second leur connector 426 can be fluidly coupled to a distension medium, for example, a saline solution as discussed in paragraph [0042]); and fluidly coupling the syringe to the luer connector of the lavage catheter instrument as discussed in paragraph [0042].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Sampson with the method of Morriss in order to connect the device with a source of fluid (paragraph [0042]).  Further, the claim would have been obvious because the substitution of one known element for another (substituting the connection between the irrigation tube and the syringe as taught b Morriss with the luer connection as taught by Sampson) would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.
Regarding claim 39, Morriss teaches that delivering the irrigation fluid to the paranasal sinus is performed under visual guidance of the endoscope (the use of an endoscope light as discussed in paragraphs [0137] and [0138]).
	Regarding claim 40, Morriss teaches that delivering the fluid further comprises manually moving a hand pushable plunger of the syringe to eject the fluid through the syringe (Once the distal end portion of irrigation catheter 10, including side openings 18s, has been appropriately placed in a target where it is desired to perform the high pressure irrigation, such as deep in the sinus 908 in the example .

Claim(s) 26 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morriss (U.S. 2008/0183128) in view of Sampson (U.S. 2007/0185435), and in view of Chow (U.S. 2015/0328394)
Regarding claim 26, Morriss and Sampson teach claim 23 as seen above.
However, Morriss and Sampson do not specify that the delivering of the irrigation fluid occurs at a flow rate of between 50 ml/min and 250 ml/min.
Chow teaches a method similar to Morriss, Sampson, and the current application, further including that the delivering of the irrigation fluid occurs at a flow rate of between 50 ml/min and 250 ml/min (paragraph [0053]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the features of Chow with the combined method of Morriss and Sampson in order to achieve a certain flow rate (paragraph [0053]).
Regarding claim 29, Morriss and Sampson teach claim 23 as seen above.
However, Morriss and Sampson do not specify that the distal irrigation tube has two lumens, where a first lumen of the distal irrigation tube carries irrigation fluid from the syringe to the at least one irrigation hole.
Chow teaches a method similar to Morriss, Sampson, and the current application, further including that the distal irrigation tube has two lumens (108 and 110), where a first lumen (110) of the distal irrigation tube carries irrigation fluid from the syringe to the at least one irrigation hole (as discussed in paragraph [0038]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



     /NATHAN R PRICE/     Supervisory Patent Examiner, Art Unit 3783